EXHIBIT 10.3
SEPARATION AGREEMENT AND GENERAL RELEASE
          This Separation Agreement and General Release (“Agreement”) is between
Wireless Ronin Technologies, Inc. (the “Company”) and John A. Witham (referred
to in this Agreement as “I” or “me.”)

1.   Recital. I voluntarily resigned from all offices and other positions I may
have had with the Company effective June 9, 2008, (the “Resignation Date”). For
certain purposes specified below, I remained an employee of the Company from
June 9 through June 30, 2008, but exercised no authority on behalf of the
Company, was required to perform no substantial duties and did not report to
work. This Agreement sets forth certain agreements between the Company and me
with respect to my separation from the Company.   2.   The Company’s Payment and
Benefits. Notwithstanding my resignation, pursuant to this Agreement, the
Company will provide to me:

  2.1   The Severance Payment that would have been paid to me upon a termination
by the Company without Cause (and not in connection with a Change of Control) as
described in Section 7.01 of the Executive Employment Agreement effective
April 1, 2006 between the Company and me (“Employment Agreement”). Pursuant to
Section 7.01 of the Employment Agreement, the Company shall pay the Severance
Payment in equal installments over the non-competition period of one year
specified in Section 9.01 of the Employment Agreement (as modified in
Section 4.2 below) on regularly scheduled pay dates pursuant to the then current
payroll practices of the Company starting July 3, 2008. The Severance Payment is
a total of $285,000. The Severance Payment installment for the pay period ending
July 3, 2008, will be a check but the Company will pay subsequent Severance
Payment installments through the Company’s direct deposit facility unless I
otherwise notify the Company that I wish to change this means of receiving
payment. In the event that I die before the Company has paid the full Severance
Payment amount to me, the Company agrees to continue Severance Payment
installments to my estate until such Severance Payment amount has been paid in
full.     2.2   The Severance Bonus that would have been paid to me upon a
termination by the Company without Cause (and not in connection with a Change of
Control) as described in Section 7.03 of the Employment Agreement, subject to
all of the terms and limitations set forth in Section 7.03 of the Agreement,
payable by check on July 3, 2008.     2.3   Payment of such portion of the
premiums for COBRA coverage by the Company as the Company would have paid upon a
termination by the Company without Cause (and not in connection with a Change of
Control) as described in Section 7.04 of the Employment Agreement, plus payment
of the Company’s share of premiums for life and dental insurance, subject to all
of the terms and limitations set forth in Section 7.04 of the Agreement. The
Company shall pay the Company’s share of premiums for life and dental insurance
until such time as I may become eligible for comparable coverage under policies
offered by another employer or until the date one year following the Resignation
Date, whichever occurs first.     2.4   The Company agrees to maintain me on its
payroll through June 30, 2008, using accrued but unused paid time off first,
then unpaid leave as necessary. I will obtain the Associate Stock Purchase Plan
(“ASPP”) benefit for the first “offering period” ended June 30, 2008, so that my
contributions to the ASPP will be used to buy the Company’s stock pursuant to
terms of the ASPP. Since I have contributed more money than necessary to
purchase the 5,000 share per offering period maximum, I understand that I will
receive a refund of approximately $670 from the ASPP as soon as administratively
feasible because such funds were not applicable to purchase shares from the
first offering period.     2.5   All such benefits and payments will remain
subject to the provisions of Section 6.05, 7.05, 7.06, 7.07, 7.08, and Articles
8, 9 and 10 and of the Employment Agreement.



--------------------------------------------------------------------------------



 



3.   My Release.       In exchange for the consideration provided to me in this
Agreement, including the Company’s payment of severance benefits to me despite
my resignation, and the Company’s willingness to allow me to resign, on my own
behalf and on behalf of anyone claiming any rights through me, I fully and
finally release, waive, and give up all My Claims (as defined below) against the
Company and all Related Parties (as defined below).

“Related Parties” means any parent, subsidiary, predecessor, successor,
affiliate or other organization or entity related to the Company, and any of
their past or present officers, directors, individuals in their capacities as
shareholders, employees, committees, insurers, indemnitors, pension or welfare,
and other benefit plans, successors, assigns, committees, administrators, and
all persons acting on behalf of, or on instruction from the Company or any other
related organization or entity.
“My Claims” as used in this Agreement means, all claims, actions, causes of
action, demands, and rights I have or may have against the Company or any
Related Parties, arising out of any acts, facts, or events which occurred in
whole or in part before I signed this Agreement whether or not I now know about
or suspect them and whether past or present. “My Claims” includes but is not
limited to, all such claims for damages, compensation, expenses (including
attorneys’ fees) and any other form of relief, regardless of the law or legal
theory on which such claim is based and includes but is not limited to all
claims under the federal Age Discrimination in Employment Act (“ADEA”), the
Older Worker’s Benefit Protection Act, Title VII of the Civil Rights Act, the
Civil Rights Act of 1991, the American with Disabilities Act, the Employee
Retirement Income Security Act, the Family and Medical Leave Act, the Minnesota
Human Rights Act, as each may have been amended, and all claims of any nature
under any other federal, state, or local statute, ordinance or other law or
legal theory, including any based on wrongful discharge, breach of any contract,
promissory estoppel, emotional distress, defamation, negligence, invasion of
privacy, or any other theory, and including all claims related to my employment
or separation from employment with the Company.

    I understand that I am giving up all of My Claims as described above. I will
not bring any lawsuits against the Company or any Related Party relating to any
of My Claims.       This release does not bar those few claims that cannot
legally be waived under applicable law, including my right to challenge whether
this Agreement constitutes a knowing and voluntary waiver of my claims within
the meaning of the Older Workers’ Benefit Protection Act. This release also does
not bar me from filing a claim with the EEOC (Equal Employment Opportunity
Commission) or participating in an EEOC proceeding, but if any administrative or
other claims are pursued on my behalf, I understand that this Agreement will act
as a bar to any individual damages or other relief for me. To the fullest extent
allowed by applicable law, it is my intent to waive all of My Claims and rights
and to have this be interpreted as a full and general release.

              This Agreement does not affect my rights, if any, under the
Company’s directors and officers liability insurance policy. This release does
not affect the Company’s obligations to indemnify me to the fullest extent
allowed under Minnesota law and pursuant to Minnesota Statutes Section 302A.521
for claims, actions or damages made, brought or assessed against me based upon
my employment by the Company. This Agreement also does not affect my rights to
indemnification and defense as more fully set forth in the Company’s bylaws.



--------------------------------------------------------------------------------



 



4.   Additional Agreements and Understandings.

  4.1   Final Payments. I acknowledge and agree that, upon my receipt of

  •   Base Salary payable through the Resignation Date pursuant to Section 4.01
of the Employment Agreement,     •   the Severance Bonus of $52,500 due pursuant
to Section 7.03 of the Employment Agreement,     •   accrued but unused paid
time off (“PTO”) as of the Resignation Date (80 hours carryover from 2007, less
48 hours of PTO taken in 2008 plus accrued PTO of 77 hours for a total of 109
hours or $9,956.73 total, less those accrued but unused hours paid from the
Resignation Date through June 30, 2008.) On my paycheck for the pay period
ending June 30, 2008, I will receive payment for 37 hours of accrued but unused
PTO and will use eleven hours of unpaid leave, such amounts to be reflected on
my payroll records,     •   each of which above amounts shall be subject to
applicable withholding,     •   reimbursement of any reasonable business
expenses incurred by me in carrying out my duties, properly documented and
submitted to the Company but unpaid as of the Resignation Date, of which I
verify that I have none as of the date of this Agreement,     •   the Company
will extend the date to exercise those options in which I was vested on the
Resignation Date by 180 days after the current blackout period imposed upon the
Company’s associates ends. The Company agrees to notify me when the current
blackout period ends, and     •   the Company’s purchase of up to $3,500 of
outplacement benefits at Right Management in Edina for my benefit.

      I will have been paid all wages, salary, other compensation, and benefits
due me as an employee of the Company through my Resignation Date. The Company
acknowledges its obligation to pay the amounts stated in this Section 4.1 within
30 days following the Resignation Date subject to my compliance with terms of
this Agreement. I understand that any interest in any 401K, stock purchase plan
or other similar employee benefit plan, or in any option agreements that I may
have as a former employee of the Company will be governed by the terms the
relevant plan(s) and/or agreement.     4.2   Continuing Obligations. I
acknowledge and agree that the provisions of Sections 6.05, and 6.06, and
Articles 8, 9 and 10 of the Employment Agreement remain in full force and effect
and that I remain bound by and obligated under all such provisions in accordance
with their terms. I agree that my obligations under Article 9 of the Employment
Agreement shall extend through June 30, 2009.     4.3   Sufficient
Consideration. I agree that the payments and benefits described in this
Agreement are full and sufficient consideration for my promises in this
Agreement, including but not limited to my Release.     4.4   Cooperation. I
agree to be reasonably available for consultation with and assistance to the
Company with respect to matters and issues within my former job responsibilities
for a period of 60 days after my termination. I acknowledge and agree that such
cooperation with the Company is necessary for a proper and orderly transition
and that the consideration set forth herein fully compensates me for this
reasonable cooperation.     4.5   Return of Property. I will promptly and no
later than three business days after my Resignation Date, collect and return all
property of the Company in my possession or control to the Company. Property of
the Company includes but is not limited to all equipment, communication devices
(e.g. cell phones, laptops, pagers, etc), all information stored in any tangible
form, including electronic (e.g. on disks, hard drives audio or visual tapes,
etc.) and paper forms, and all other property of any nature. To the extent that
I have any information of the Company stored on any personal or other
non-Company equipment or devices, on or before the Resignation Date, I will
deliver such information to the Company and remove it from all such personal
equipment in a manner and form agreed upon by the Company.     4.6  
Severability/Modification. If any one or more of the provisions of this
Agreement are determined to be invalid, that provision will be severed and shall
not affect the validity of any other provisions of this Agreement. This
Agreement can only be modified by a subsequent written agreement.



--------------------------------------------------------------------------------



 



5.   Rights to Consider and Revoke; Knowing and Voluntary Waiver.

  5.1   I understand that by way of this paragraph, the Company is specifically
advising me to consult an attorney prior to signing this Agreement.     5.2   I
understand that I have twenty one (21) days after I receive this Agreement to
consider this Agreement. I understand that changes in this Agreement will not
restart the 21-day period whether or not those changes are material. If I sign
this Agreement, I understand that I am then entitled to revoke my signature
within fifteen (15) days after I sign it. To be effective, the rescission or
revocation must be in writing and (a) properly addressed to Scott Ross at
Wireless Ronin Technologies, Inc, Baker Technology Plaza, 5929 Baker Road,
Suite 475, Minnetonka, MN 55345 and mailed Certified Mail, Return Receipt
Requested, with a postmark within the 15-day period, or (b) hand delivered to
Scott Ross at the same address within the 15-day period. This revocation period
includes, and is not in addition to, the seven (7) day revocation period under
the Age Discrimination in Employment Act. I understand that if I revoke this
Agreement, all of the Company’s obligations under this Agreement will
immediately cease, and will be of no force and effect.

          I have read this Agreement carefully and understand all of its terms.
I am entering into this Agreement knowingly and voluntarily after considering
all of its terms. I have had the opportunity to discuss this Agreement with my
own attorney prior to signing it. In agreeing to sign this Agreement I have not
relied on any statements or explanations made by the Company, its agents or its
attorneys, other than those contained in this Agreement.

                  Dated: 7/1/08   /s/ John A. Witham                       John
A. Witham      
 
                  Wireless Ronin Technologies, Inc.      
 
             
 
  By   /s/ Jeffrey C. Mack
 
Jeffrey C. Mack      
 
             
 
  Its   Chairman, President and      
 
      Chief Executive Officer      
 
             
Dated: 7/1/08
           